
	
		II
		109th CONGRESS
		2d Session
		S. 3606
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide fair payments for care provided in a hospital emergency
		  department.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Save Our Safety Net Act of
			 2005.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Ensuring adequate physician payment for emergency
				department visits.
					Sec. 3. Ensuring adequate hospital outpatient fee schedule
				amounts for clinic and emergency department visits.
					Sec. 4. Permanent extension of adjustment to limit decline in
				payments for certain hospitals under hospital outpatient PPS.
					Sec. 5. Fairness in the Medicare disproportionate share
				hospital (DSH) adjustment for rural hospitals.
				
			2.Ensuring
			 adequate physician payment for emergency department visitsSection 1833 of the Social Security Act
			 (42 U.S.C.
			 1395l) is amended by adding at the end the following new
			 subsection:
			
				(v)Save our safety
				net payments for physicians’ services provided in an emergency
				departmentIn the case of
				physicians’ services furnished to an individual covered under the insurance
				program established by this part in an emergency department on or after January
				1, 2006, in addition to the amount of payment that would otherwise be made for
				such services under this part, there also shall be paid to the physician or
				other person (or to an employer or entity in the cases described in clause (A)
				of section 1842(b)(6)) from the Federal Supplementary Insurance Trust Fund an
				amount equal to 10 percent of the payment amount for the service under this
				part.
				.
		3.Ensuring
			 adequate hospital outpatient fee schedule amounts for clinic and emergency
			 department visits
			(a)In
			 generalSection 1833(t) of the
			 Social Security Act (42 U.S.C. 1395l(t))
			 is amended—
				(1)in paragraph
			 (3)(C)(ii), by striking paragraph (8)(B) and inserting
			 paragraphs (8)(B), (11)(B), and (13)(A)(i);
				(2)in paragraph
			 (3)(C)(iii), by inserting (but not the conversion factor computed under
			 paragraph (13)(B)) after this subparagraph;
				(3)in paragraph
			 (3)(D)—
					(A)in clause (i), by
			 striking conversion factor computed under subparagraph (C) for the
			 year and inserting applicable conversion factor computed under
			 subparagraph (C), paragraph (11)(B), or paragraph (13)(B) for the year;
			 and
					(B)in clause (ii),
			 by inserting , paragraph (9)(A), or paragraph (13)(C) after
			 paragraph (2)(C);
					(4)in paragraph (9),
			 by amending subparagraph (B) to read as follows:
					
						(B)Budget
				neutrality adjustment
							(i)In
				generalIf the Secretary makes revisions under subparagraph (A),
				then the revisions for a year may not cause the estimated amount of
				expenditures under this part for the year to increase or decrease from the
				estimated amount of expenditures under this part (including expenditures
				attributable to the special rules specified in paragraph (13)) that would have
				been made if the revisions had not been made.
							(ii)Exemption from
				reductionThe relative payment weights determined under paragraph
				(13)(C) and the conversion factor computed under paragraph (13)(B) shall not be
				reduced by any budget neutrality adjustment made pursuant to this
				subparagraph.
							;
				and
				(5)by redesignating
			 paragraphs (13) through (16) as paragraphs (14) through (17), respectively, and
			 by inserting after paragraph (12) the following new paragraph:
					
						(13)Special rules
				for calculating medicare OPD fee schedule amount for clinic and emergency
				visits
							(A)In
				generalIn computing the medicare OPD fee schedule amount under
				paragraph (3)(D) for covered OPD services that are furnished on or after
				January 1, 2006, and classified within a group established or revised under
				paragraph (2)(B) or (9)(A), respectively, for clinic and emergency visits (as
				described in subparagraph (D)), the Secretary shall—
								(i)substitute for
				the conversion factor calculated under paragraph (3)(C) the conversion factor
				calculated under subparagraph (B); and
								(ii)substitute for
				the relative payment weight established or revised under paragraph (2)(C) or
				(9)(A), respectively, the relative payment weight determined under subparagraph
				(C) for such group.
								(B)Calculation of
				conversion factorFor purposes of subparagraph (A)(i), the
				conversion factor calculated under this subparagraph is—
								(i)for services
				furnished during 2006, an amount equal to the product of—
									(I)the conversion
				factor specified for such year in the final rule published on November 10,
				2005, increased by the percentage by which such conversion factor is reduced
				for such year pursuant to paragraph (2)(E), and not taking into account any
				subsequent amendments to such final rule; and
									(II)1.10; and
									(ii)for services
				furnished in a year beginning on or after January 1, 2007, the conversion
				factor computed under this subparagraph for the previous year increased by the
				OPD fee schedule increase factor specified under paragraph (3)(C)(iv) for the
				year involved.
								(C)Determination
				of relative payment weightsFor purposes of subparagraph (A)(ii),
				the relative payment weight determined under this subparagraph for a covered
				OPD service that is classified within such a group is—
								(i)for services
				furnished during 2006, the relative payment weight specified for such group for
				such period in the final rule published November 10, 2005, and not taking into
				account any subsequent amendments to such final rule; and
								(ii)for services
				furnished in a year beginning on or after January 1, 2007—
									(I)for ambulatory
				patient classification group 0601 (relating to mid-level clinic visits), or a
				successor to such group, the relative payment weight specified for such group
				in the final rule referred to in clause (i); and
									(II)for other
				ambulatory patient classification groups described in subparagraph (D), the
				relative payment weight established or revised under paragraph (2)(C) or
				(9)(A), respectively, for such group for such year (but without regard to any
				budget neutrality adjustment under paragraph (9)(B)).
									(D)Groups for
				clinic and emergency visitsFor purposes of this paragraph, the
				groups established or revised under paragraph (2)(B) or (9)(A), respectively,
				for clinic and emergency visits are ambulatory patient classification groups
				0600, 0601, 0602, 0610, 0611, 0612, and 0620 as defined for purposes of the
				final rule referred to in subparagraph (C)(i) (and any successors to such
				groups).
							.
				(b)Limitation on
			 secretarial authorityNotwithstanding
			 section
			 1833(t) of the Social Security
			 Act (42
			 U.S.C. 1395l(t)), as amended by subsection (a), the Secretary
			 of Health and Human Services may not make any adjustment under—
				(1)paragraph (2)(F),
			 (3)(C)(iii), (9)(B), or (9)(C) of
			 section
			 1833(t) of the Social Security
			 Act (42
			 U.S.C. 1395l(t)); or
				(2)any other
			 provision of such section;
				to ensure that the amendments made
			 by subsection (a) do not cause the estimated amount of expenditures under part
			 B of title XVIII of such Act (42 U.S.C. 1395j et seq.) to exceed
			 the estimated amount of expenditures that would have been made under such part
			 but for such amendments.4.Permanent
			 extension of adjustment to limit decline in payments for certain hospitals
			 under hospital outpatient PPS
			(a)In
			 generalSection 1833(t)(7)(D)(i) of the Social Security Act (42
			 U.S.C. 1395l(t)(7)(D)(i)), as amended by section 5105 of the Deficit Reduction
			 Act of 2005 (Public Law 109–171), is amended—
				(1)in the clause
			 heading—
					(A)by striking
			 Temporary and inserting
			 Permanent; and
					(B)by striking
			 Rural
					(2)by striking
			 subclause (II);
				(3)by striking
			 (I) In the case and inserting In the case;
				(4)by striking
			 located in a rural area, for and inserting , for;
			 and
				(5)by striking
			 furnished before January 1, 2006.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to covered
			 OPD services furnished on or after January 1, 2006.
			5.Fairness in the
			 Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitalsSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended—
			(1)by striking
			 or, in the case and all that follows through subparagraph
			 (G)(iv); and
			(2)by inserting at the end the following new
			 sentence: The preceding sentence shall not apply to any hospital with
			 respect to discharges occurring on or after October 1, 2006..
			
